EXHIBIT 10.6

     
Date:
  20 March 2009
 
   
To:
  Chinawe Asset Management (PRC) Limited
 
  Room 1304-05 Dongbao Tower
 
  767 Dongfeng Road East
 
  Guangzhou, 610600
 
  People’s Republic of China
 
   
To:
  Chinawe Asset Management (PRC) Limited
 
  c/o Chinawe Asset Management Ltd.
 
  Room 7, 13/F., Block A
 
  Fuk Keung Industrial Building
 
  66-68 Tong Mi Road
 
  Kowloon
 
  Hong Kong
 
   
Attn.:
  Ms. Vivian Chu and Mr. Ken Wai
Fax.:
  (852) 2395 5728

Dear Madam and Sir
Master Asset Consulting Agreement dated 20 April 2005 and the Amendment Letters
dated 2 November 2005, 1 November 2006 and 18 March 2008 (together, the
“Agreement”) between Huizhou One Limited (“HOL”) and Chinawe Asset Management
(PRC) Limited (“Chinawe”)
We refer to the above-captioned Agreement.
Unless otherwise defined, terms defined in the Agreement shall have the same
meanings when used herein.
Pursuant to Clause 6.02 of the Agreement, we hereby give you notice of our
intention as Owner to terminate the Agreement. According to Clause 6.02 of the
Agreement, the Agreement shall cease to have effect from 27 March 2009.
This notice shall be governed by and construed in accordance with the laws of
PRC.
Would you please acknowledge receipt of this notice by signing below.
Yours faithfully,

     
/s/ John A. Redick
 
for and on behalf of
   
Huizhou One Limited
   

We acknowledge receipt of this notice.

     
/s/ Alan Wai
 
for and on behalf of
   
Chinawe Asset management (PRC) Limited
   

 

 